RECEIVED
  Case 2:19-cr-00678-WJM        Document 1 Filed 09/24/19 Page 1 of 12 PageID: 1


  SEP2420
   MrWtSWCLEK
                          UNI                     I%RT
                                                                        ç LED
                                                                         sP       2)’-
UNITED STATES OF AMERICA                       Hon.
                                                                         y4iLt.

                                               Crim. No.   I-   i’- ic
           V.
                                               18 U.S.C. § 1349
                                               18 U.S.C. § 1347
ALICE CHU                                  :   18 U.S.C. § 2

                                  INDICTMENT

      The Grand Jury in and for the District of New Jersey, sitting at Newark,

charges:


      1.        Unless otherwise indicated, at all times relevant to this Indictment:

                                    The Defendant

                a.    Defendant ALICE CHU was a medical doctor licensed to

practice medicine in New Jersey and a resident of Fort Lee, New Jersey.

                b.    Defendant ALICE CHU owned and controlled a rheumatology

medical practice named New Life Rheumatology Center LLC. The practice had

two locations: one in Clifton, New Jersey, and the other in Fort Lee, New Jersey.

                                The Medicare Program

                c.    The Medicare Program (“Medicare”) was a federally-funded

health care program providing benefits to people 65 years of age or older, or

disabled. Medicare was administered by the Centers for Medicare and Medicaid

Services (“CMS”), a federal agency within the U.S. Department of Health and
   Case 2:19-cr-00678-WJM Document 1 Filed 09/24/19 Page 2 of 12 PageID: 2



Human Services (“HHS”).        Individuals who received Medicare benefits were

referred to as Medicare “beneficiaries.”

             d.    Medicare was a “Federal health care program” as defined in

Title 42, United States Code, Section 1320a-7b(f) and a “health care benefit

program” as defined in Title 18, United States Code, Section 24(b).

             e.    Medicare was divided into four parts: hospital insurance (Part

A), medical insurance (Part B), Medicare Advantage (Part C), and prescription

drug benefits (Part D).

            f.     Physicians, companies, and other health care providers that

provided items and services to Medicare beneficiaries were referred to as

Medicare “providers.”     To participate in Medicare, providers were required to

submit an application in which the providers agreed to abide by the policies,

procedures, rules, and regulations governing reimbursement.            To receive

Medicare funds, enrolled providers, together with their authorized agents,

employees, and contractors, were required to abide by all provisions of the Social

Security Act, the regulations promulgated under the Social Security Act, and

applicable policies, procedures, rules, and regulations issued by CMS and its

authorized agents and contractors.         Providers were given and provided with

online access to Medicare manuals and service bulletins describing proper billing

procedures, rules, and regulations.

            g.     If Medicare approved a provider’s application,       Medicare

assigned the provider a Medicare Provider Identification Number (“PIN”).        A

provider who was assigned a Medicare PIN and provided items or services to


                                           2
   Case 2:19-cr-00678-WJM Document 1 Filed 09/24/19 Page 3 of 12 PageID: 3



beneficiaries was able to submit claims for reimbursement to the Medicare

contractor. Medicare payments were often made directly to the provider, rather

than to the Medicare beneficiary.         Payments occurred when the provider

submitted a claim to Medicare for payment, either directly or through a billing

company.

              h.     A Medicare claim was required to set forth, among other

things, the beneficiary’s name, the date the items or services were provided, the

beneficiary’s diagnosis, the name of the physician or provider who ordered the

items or services, and the name of the physician or provider who provided the

items or services. Providers conveyed this information to Medicare by submitting

claims using billing codes and modifiers.

              i.     Medicare regulations required providers to maintain complete

and accurate patient medical records reflecting the medical assessment and

diagnoses of their patients, as well as records documenting actual treatment of

the patients to whom services were provided and for whom claims for payment

were submitted by the physician.         Medicare required complete and accurate

patient medical records so that Medicare could verify that the services were

provided as described in the claim form.          These records were required to be

sufficient   to    permit   Medicare,   through    its   contractors,   to   review   the

appropriateness of Medicare payments made to the health care provider.

             j.      Medicare paid for claims only if the items or services were

medically reasonable, medically necessary for the treatment or diagnosis of the

patient’s illness or injury, documented, and actually provided as represented to


                                           3
   Case 2:19-cr-00678-WJM Document 1 Filed 09/24/19 Page 4 of 12 PageID: 4



Medicare.         Medicare would not pay for items or services that were procured

through kickbacks and bribes.

                                     COUNT ONE
                       Conspiracy to Commit Health Care Fraud

        2.        The allegations set forth in paragraph 1 of the Indictment are re

alleged and incorporated herein.

        3.        Prom in or around 2010, and continuing through in or around the

present, in the District of New Jersey and elsewhere, the defendant,

                                         ALICE CHU

did knowingly and intentionally conspire and agree with Employee 1 and others

known and unknown, to knowingly and willfully execute, and attempt to execute,

a scheme and artifice to defraud health care benefit programs, as that term is

defined under Title 18, United States Code, Section 24(b), and to obtain, by

means of false and fraudulent pretenses, representations, and promises, money

and property owned by, and under the custody and control of, any health care

benefit program in connection with the delivery of and payment for health care

benefits, items, and services, contrary to Title 18, United States Code, Section

1347.

                                Object of the Conspiracy

        4.        It was the object of the conspiracy for defendant ALICE CHU and her

co-conspirators to unlawfully enrich themselves by, among other things, (a)

submitting and causing the submission of false and fraudulent claims to

Medicare and private insurance companies for items and services that were

ordered      or     provided   through   illegal   kickbacks   and   bribes,   medically
                                              4
   Case 2:19-cr-00678-WJM Document 1 Filed 09/24/19 Page 5 of 12 PageID: 5



unnecessary, ineligible for reimbursement, and/or not provided as represented;

(b) concealing the submission of false and fraudulent claims to Medicare and

private insurance companies; (c) concealing the receipt and transfer of proceeds

of the fraud; and (d) diverting proceeds of the fraud for the personal use and

benefit of the defendant and her co-conspirators.

                     Manner and Means of the Conspiracy

      5.      The manner and means by which defendant ALICE CHU and her co

conspirators sought to accomphsh the purpose of the conspiracy included,

among others, the following:

              a.   It was part of the conspiracy that defendant ALICE CHU

applied for and maintained provider numbers for Medicare and private insurance

companies associated with ALICE CHU personally and New Life Rheumatology

Center LLC.

              b.   It was further part of the conspiracy that defendant ALICE

CHU obtained and maintained a Medicare provider number by falsely certifying

to Medicare that she would comply with all Medicare rules and regulations,

including that she would not present or cause to be presented a false or

fraudulent claim for payment by Medicare and that she would refrain from

violating the federal anti-kickback statute.

              c.   It was further part of the conspiracy that defendant ALICE

CHU and others solicited and received illegal kickbacks and bribes in exchange

for ordering medically unnecessary testing and services, including but not

limited to allergy testing, allergy immunotherapy treatment, and blood testing.


                                         5
   Case 2:19-cr-00678-WJM Document 1 Filed 09/24/19 Page 6 of 12 PageID: 6



            d.    It was further part of the conspiracy that defendant ALICE

CHU and others falsely diagnosed vulnerable patients, including the elderly and

the disabled, with various diseases and conditions, including but not limited to

rheumatoid arthritis, in order to increase revenue for Defendant ALICE CHU and

others.

            e.    It was further part of the conspiracy that defendant ALICE

CHU and others administered and caused the administration of allergy testing

and allerr immunotherapy treatment services to patients that were medically

unnecessary, ineligible for reimbursement, and/or not provided as represented.

            f.    It was further part of the conspiracy that defendant ALICE

CHU and others knowingly and intentionally caused a laboratory company to

submit false and fraudulent claims for reimbursement to Medicare and private

insurance companies by ordering laboratory blood tests, including for patients

who were falsely diagnosed as having rheumatoid arthritis, that were medically

unnecessary, ineligible for reimbursement, and/or not provided as represented.

            g.    It was further part of the conspiracy that defendant ALICE

CHU, Employee 1, and others submitted and caused the submission of false and

fraudulent claims that misrepresented the amount of time spent with a patient,

the complexity of the visit with the patient, and the identity of the health care

provider who actually rendered the service to the patient, all to increase the

reimbursement from Medicare and private insurance companies.

            h.    It was further part of the conspiracy that defendant ALICE

CHU, Employee 1, and others submitted and caused the submission of false and


                                        6
   Case 2:19-cr-00678-WJM Document 1 Filed 09/24/19 Page 7 of 12 PageID: 7



fraudulent claims to Medicare and private insurance companies for injections of

expensive medications, used to treat autoimmune diseases, that were never

actually provided to patients.

             i.    It was further part of the conspiracy that defendant ALICE

CHU, Employee 1, and others falsified, fabricated, altered, and caused the

falsification, fabrication, and alteration of medical records, including patient

files, laboratory testing orders, and other records, all to support claims for office

visits, allergy testing and allergy immunotherapy treatment services, inj ections,

laboratory blood tests, and other items and services that were ordered or

provided through illegal kickbacks and bribes, medically unnecessary, ineligible

for reimbursement, and/or not provided as represented.

            j.     It was further part of the conspiracy that defendant ALICE

CHU, Employee 1, and others submitted and caused the submission of false and

fraudulent claims to Medicare and private insurance companies in an amount

in excess of approximately $8.8 million for items and services that were medically

unnecessary, ineligible for reimbursement, and/or not provided as represented.

      All in violation of Title 18, United States Code, Section 1349.

                         COUNTS TWO THROUGH FIVE
                             Health Care Fraud

      6.     Paragraphs 1, 4, and 5 of this Indictment are realleged and

incorporated by reference as though fully set forth herein.

      7.     From in or around 2010 and continuing through in or around the

present, in the District of New Jersey and elsewhere, the defendant, ALICE CHU,

in connection with the delivery of, and payment for, health care benefits, items,
                                          7
   Case 2:19-cr-00678-WJM Document 1 Filed 09/24/19 Page 8 of 12 PageID: 8



and services, did knowingly and willfully execute, and attempt to execute, a

scheme and artifice to defraud Medicare, a health care benefit program as

defined in 18 U.S.C.   § 24(b), and to obtain by means of materially false and
fraudulent pretenses, representations, and promises, money and property owned

by and under the custody and control of Medicare, by submitting or causing the

submission of false and fraudulent claims for items and services, including office

visits, allergy testing and allergy immunotherapy treatment services, injections,

and laboratory blood tests, that were ordered or provided through illegal

kickbacks and bribes, medically unnecessary, ineligible for reimbursement,

and/or not provided as represented.

                       Purpose of the Scheme and Artifice

      8.    The Grand Jury realleges and incorporates by reference Paragraph

4 of this Indictment as a description of the purpose of the scheme and artifice.

                            The Scheme and Artifice

      9.    The Grand    Jury   realleges and incorporates by reference Paragraph

5 of this Indictment as a description of the scheme and artifice.

                   Executions of the Scheme and Artifice

      10.   On or about the dates specified below, in the District of New Jersey,

and elsewhere, defendant ALICE CHU, aided and abetted by others, and aiding

and abetting others known and unknown to the Grand Jury, submitted or

caused to be submitted the following false and fraudulent claims to Medicare for

allergy immunotherapy services and laboratory blood testing that were ordered

or provided through illegal kickbacks and bribes, medically unnecessary, not


                                         8
   Case 2:19-cr-00678-WJM Document 1 Filed 09/24/19 Page 9 of 12 PageID: 9



eligible for reimbursement, not provided as represented, and/or never provided,

in an attempt to execute, and in execution of the scheme as described in

Paragraph 5, with each execution set forth below forming a separate count:

                                               Approximate        Approximate
             Medicare        Approximate       Amount Billed      Amount Paid
Count       Beneficiary      Date of Claim      to Medicare       by Medicare
   2            B.B.          12/17/2016           $450.00           $292.04

   3            B.B.          12/03/2016           $989.00           $574.77

   4            E.C.          10/19/2016           $450.00           $292.04

   5            A.D.          10/20/2016           5450.00           5292.04

       All in violation of Title 18, United States Code, Sections 1347 and 2.




                                         9
  Case 2:19-cr-00678-WJM Document 1 Filed 09/24/19 Page 10 of 12 PageID: 10



                          FORFEITURE ALLEGATIONS
                             18 U.S.C. § 982(a)(7)

       1.    The allegations contained in Counts 1 through 5 of this Indictment

are re-alleged and incorporated by reference as though fuHy set forth herein for

the purpose of alleging forfeiture against the defendant, ALICE CHU.

      2.     Pursuant to Title 18, United States Code, Section 982(a)(7), upon

being convicted of the crimes charged in Counts 1 through 5 of this Indictment,

the defendant shall forfeit to the United States any property, real or personal,

that constitutes or is derived, directly or indirectly, from gross proceeds traceable

to the commission of the offense.

                           Substitute Assets Provision

      3.     If any of the above-described forfeitable property, as a result of any

act or omission of the defendant:

             a.    cannot be located upon the exercise of due diligence;

             b.    has been transferred or sold to, or deposited with, a third

                   person;

             c.    has been placed beyond the jurisdiction of the Court;

             d.    has been substantially diminished in value; or

             e.    has been commingled with other property which cannot be

                   subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code,

Section 853(p), as incorporated by Title 18, United States Code, Section 982(b),

to seek forfeiture of any other property of defendant ALICE CHU up to the value

of the forfeitable property described above.
                                         10
 Case 2:19-cr-00678-WJM Document 1 Filed 09/24/19 Page 11 of 12 PageID: 11



                                  A True Bill,




CRAIG jRPENVTO                    ALLAN MEDINA
United States Attorney            Acting Chief, Health Care Fraud Unit
                                  Criminal Division, Fraud Section


                                  JACOB FOSTER
                                  Acting Assistant Chief
                                  Criminal Division, Fraud Section



                                  REBECCA YUAN
                                  Trial Attorney
                                  Criminal Division, Fraud Section




                                    11
Case 2:19-cr-00678-WJM Document 1 Filed 09/24/19 Page 12 of 12 PageID: 12




                         ITj

                                ‘-4

                                                            C        C
                 0
                                                            z               C,,
                                      I-’
                                      0                     ITJ
                                             —
                                             2
                                      C
                                                                    ft
           w                          •c)    C,
                                      C,,,                        Ce
                                                                  I4Ø
           (_)                        i-I
                                      C’)
                                                                  e1-.
                                      p
           z
                                      .      0                    ‘-‘n
                                                                            I’
                                                                            [s—

                                                                            H
                 U)

                                                                  ‘<O
                                                            0
